DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the barrier material of claims 33 and the barrier material coating of claim 38 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 25-28, 32-37, 39-41 and 43- 46 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Torres (5,544,812) in view of Ruffin et al. (6,668,482).
Regarding claims 25 and 26, Torres shows  A holder assembly (fig 1) comprising: at least one scented rod (6) comprising: at least one porous material (cellulous) at least one perfume (col 2, lines 56-58) absorbed by the porous material; and a holder element (4, 7, 10) sized and dimensioned to receive the at least one scented rod and to minimize direct contact between the at least one scented rod and other surfaces (fig 1, 5), wherein the holder element comprises: a ring element (4) disposed around a circumference of the at least one scented rod; and a post (9 and 1) connected to the ring element and extending radially outward from the ring element (fig 3).
	but fails to disclose that the at least one porous material formed into a multilayered rod.
However, Ruffin et al teaches a scented rod (38), the rod is made from paper or cardboard (paper (col 6, line 61-63). Additionally, in order to get paper or cardboard into 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to roll a piece of paper up around a central axis to form the paper rod of Torres in order to form the rod inexpensively.

Regarding claims 27 and 40,  Torres as modified above, fails to disclose that the holder is made from at least one  metal, ceramic, glass, plastic, or polymer.
However, Torres des teach that the holder can be made from a wide variety of materials (col 3, lines 22-24).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to make the holder form plastic since plastic is known to be both durable and inexpensive.
Regarding claims 28 and 41,  wherein the holder assembly is attachable to at least one of a person, a wall, a door, a cabinet, a closet, a live tree, an artificial tree, a wreath, an auto rearview mirror, or a vent (all of the above) .  
Regarding claim 29, the above combination does not disclose that  the multilayered rod comprises a colorant.  
However, the examiner takes official notice that colorants for paper are well known in the art. For example, pen, marker, paint, water and oil soluble dyes or the like.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to color the multilayered rod with a colored oil soluble 
Regarding claims 32 and 43, wherein the at least one porous material is wound about a central axis to form the multilayered rod (this is discussed in the above modification of Torres by Ruffin) and wherein the at least one sheet of porous paper is wound about a central axis to form the multilayered rod(this is discussed in the above modification of Torres by Ruffin).  
Regarding claim 33, wherein the holder element comprises a barrier (the outer rods 6) that prevents contact between the holder element and the at least one scented rod in the middle.  

Regarding claims 34 and 44,  wherein the at least one scented rod is inserted into an aperture of the holder element (fig 5 Torres).
Regarding claims 35 and 45, wherein the holder element is self- supporting and configured to sit on a flat surface (fig 1 Torres).
Regarding claims 36 and 46,  wherein the holder element allows air flow around the at least one scented rod (fig 1, 4, 5 Torres)).
Regarding claim 37,  Torres as modified above shows  A holder element (7, 4, 10) that holds at least one scented rod (6), the holder element comprising: a body (4) sized and dimensioned to receive the at least one scented rod and to minimize direct contact between the at least one scented rod and other surfaces (fig 5), wherein the body is positioned around a circumference of the at least one scented rod such that respective ends of the at least one scented rod are exposed (fig 5) and,  wherein: the at .  

Allowable Subject Matter
Claim 38 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new grounds of rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        9/8/2021